Opinion by
Judge Blatt,
Before us is a motion of the Pennsylvania Labor Relations Board (PLRB) seeking to quash an appeal from the decision of the Court of Common Pleas of Delaware County affirming a final order of the PLRB which certified the Local 1319, Laborers’ International Union of North America, AFL-CIO-CLC, as the exclusive bargaining representative of a group of employees at Taylor Hospital,, a nonprofit hospital on August 22, 1974. By. virtue of recent federal amendments of the Labor-Management Relations Act, 29 U.S.C. §141 et seq., labor relationships involving nonprofit hospitals are now subject to the jurisdiction of the National Labor Relations Board. The PLRB, therefore, seeks to quash the instant appeal by Taylor Hospital from the PLRB certification as affirmed by the court below.
In Albert Einstein Medical Center v. Pennsylvania Labor Relations Board, 26 Pa. Commonwealth Ct. 440, 363 A.2d 1332 (1976), we fully discussed the issues *440raised by such a motion. Having examined both the factual and the procedural setting in this case we find that it is virtually on all fours with Einstein, supra, and we, therefore, deny the motion to quash this appeal in accordance with our decision in Einstein.
Order
And Now, this 21st day of September, 1976, the motion filed on behalf of the Pennsylvania Labor Relations Board to quash the, appeal in the above captioned case is hereby denied.
Judge Crumlish, Jr. concurs in the result only.
Judge Kramer did not participate in the decision in this case.